Case 20-10475-BLS Docé65 Filed 03/04/20 Page 1 of 13

UNITED STATES BANKRUPTCY COURT

 

 

 

 

 

 

 

DISTRICT OF DELAWARE
In re: Chapter 11
BIG RIVER BREWERIES, INC., Case No. 20-10479 (BLS)
Debtor.
Tax LD. No. XX-XXXXXXX
In re: : Chapter 11
BREW MOON COLORADO, INC., Case No. 20-10480 (BLS)
Debtor.
Tax I.D. No. XX-XXXXXXX
In re: : Chapter 11
CHOPHOUSE LICENSE, LLC, Case No. 20-10481 (BLS)
Debtor.
Tax I.D. No. XX-XXXXXXX
In re: Chapter 11
CRAFT BREWERY HOLDING, INC., Case No. 20-10482 (BLS)

Debtor.

Tax I.D. No. XX-XXXXXXX

 

PHIL1 8714626v.1

 

 
Case 20-10475-BLS Doc 65

 

In re:
CRAFTWORKS HOLDINGS, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:

CRAFTWORKS INTERMEDIATE CO,
LLC,

Debtor.

Tax LD. No. XX-XXXXXXX

 

 

In re:
CRAFTWORKS PARENT, LLC,
Debtor.

Tax LD. No. XX-XXXXXXX

 

 

In re:

CRAFTWORKS RESTAURANTS &
BREWERIES GROUP, INC.,

Debtor.

Tax I.D. No. XX-XXXXXXX

 

PHIL1 8714626v.1

Filed 03/04/20 Page 2 of 13

: Chapter 11

: Case No. 20-10473 (BLS)

: Chapter 11

: Case No. 20-10474 (BLS)

: Chapter 11

: Case No. 20-10475 (BLS)

: Chapter 11

: Case No. 20-10483 (BLS)

 

 
Case 20-10475-BLS Docé65 Filed 03/04/20 Page 3 of 13

 

In re: : Chapter it
CRAFTWORKS RESTAURANTS & : Case No. 20-10484 (BLS)
BREWERIES, INC., :

Debtor.

Tax LD. No. XX-XXXXXXX

 

 

In re: : Chapter 11
CRAFTWORKS RESTAURANTS & : Case No. 20-10485 (BLS)
BREWERIES, LLC, :

Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re: : Chapter 11
GB ACQUISITION, INC., : Case No. 20-10486 (BLS)
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re: : Chapter 11
GB FRANCHISE, LLC, : Case No. 20-10487 (BLS)
Debtor.

Tax I.D. No. XX-XXXXXXX

 

PHIL1 8714626v.1

ntact aaa caaaasaaauaaaaaaaaaaaaaasaaaaaaaaamaaaaaaaaaaaaaaaaaaaaaaaaaaaaiasaaaa dasamsa saamasaaaaaaaaaaaaaaamaaaaaasaaaaaaaaaaaaaaaaaaa
Case 20-10475-BLS Doc 65

 

In re:
GB KANSAS, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
GB MARYLAND, INC.,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
GB PARENT, INC.,
Debtor.

Tax IL.D. No. XX-XXXXXXX

 

 

In re:
GBBR TEXAS, INC.,
Debtor.

Tax LD. No. XX-XXXXXXX

 

PHIL1 8714626v.1

Filed 03/04/20 Page 4of13

: Chapter 11

Case No. 20-10488 (BLS)

Chapter 11

Case No. 20-10489 (BLS)

: Chapter 11

Case No. 20-10490 (BLS)

Chapter 11

Case No. 20-10491 (BLS)

 

 
Case 20-10475-BLS Doc 65

 

In re:

GORDON BIERSCH BREWERY
RESTAURANT GROUP, INC.,

Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
HARBOR EAST BREWERY, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
LOGAN’S RESTAURANTS, INC.,
Debtor.

Tax LD. No. XX-XXXXXXX

 

 

In re:
LOGAN’S ROADHOUSE, INC.,
Debtor.

Tax ID. No. XX-XXXXXXX

 

PHIL1 8714626v.1

Filed 03/04/20 Page 5of13

: Chapter 11

Case No. 20-10492 (BLS)

Chapter 11

: Case No. 20-10493 (BLS)

Chapter 11

Case No. 20-10476 (BLS)

Chapter 11

Case No. 20-10494 (BLS)

Be
Case 20-10475-BLS Doc 65

 

In re:

LOGAN’S ROADHOUSE OF KANSAS,
INC.,

Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:

LOGAN’S ROADHOUSE OF TEXAS,
INC.,

Debtor.

Tax ID. No. XX-XXXXXXX

 

 

In re:
LRI HOLDINGS, INC.,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
OLD CHICAGO FRANCHISING LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

PHIL! 8714626v.1

Filed 03/04/20 Page 6 of 13

Chapter 11

Case No. 20-10477 (BLS)

Chapter 11

Case No. 20-10478 (BLS)

: Chapter 11

Case No. 20-10495 (BLS)

Chapter 11

: Case No. 20-10496 (BLS)

 

 
Case 20-10475-BLS Doc 65

 

In re:
OLD CHICAGO OF COLORADO, INC.,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
OLD CHICAGO OF KANSAS, INC.,
Debtor.

Tax LD. No. XX-XXXXXXX

 

 

In re:
OLD CHICAGO OREGON, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:

OLD CHICAGO PARKER CROSSING,
INC.,

Debtor.

Tax LD. No. XX-XXXXXXX

 

PHIL1 8714626v.1

Filed 03/04/20 Page 7 of 13

: Chapter 11

: Case No. 20-10497 (BLS)

: Chapter 11

: Case No. 20-10498 (BLS)

: Chapter 11

: Case No. 20-10499 (BLS)

: Chapter 11

: Case No. 20-10500 (BLS)
Case 20-10475-BLS Doc 65

 

In re:
OLD CHICAGO TAPROOM, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
OLD CHICAGO WESTMINSTER, INC.,
Debtor.

Tax LD. No. XX-XXXXXXX

 

 

In re:
ROADHOUSE INTERMEDIATE INC.,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
ROADHOUSE MIDCO INC,,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

Filed 03/04/20 Page 8 of 13

: Chapter 11

: Case No. 20-10501 (BLS)

: Chapter 11

: Case No. 20-10502 (BLS)

: Chapter 11

: Case No. 20-10503 (BLS)

: Chapter 11

: Case No. 20-10504 (BLS)

PHIL1 8714626v.1
Case 20-10475-BLS Doc 65

 

In re:
ROADHOUSE PARENT INC.,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:
ROCK BOTTOM ARIZONA, INC.,
Debtor.

Tax LD. No. XX-XXXXXXX

 

 

In re:
ROCK BOTTOM LICENSE, LLC,
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re:

ROCK BOTTOM OF MINNEAPOLIS,
INC.,

Debtor.

Tax LD. No. XX-XXXXXXX

 

PHIL1 8714626v.1

Filed 03/04/20 Page 9of13

Chapter 11

Case No. 20-10472 (BLS)

Chapter 11

: Case No. 20-10505 (BLS)

Chapter 11

Case No. 20-10506 (BLS)

Chapter 11

: Case No. 20-10507 (BLS)

 

 
Case 20-10475-BLS Docé65 Filed 03/04/20 Page 10 of 13

 

In re: : Chapter 11
WADSWORTH OLD CHICAGO, INC., : Case No. 20-10508 (BLS )
Debtor.

Tax I.D. No. XX-XXXXXXX

 

 

In re: : Chapter 11
WALNUT BREWERY, INC., : Case No. 20-10509 (BLS)
Debtor.

Tax I.D. No. XX-XXXXXXX

 

ORDER DIRECTING THE JOINT
ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

Upon consideration of the motion (the “Motion”)' of the above-captioned debtors
and debtors in possession (collectively, the “Debtors”) in the above-captioned cases (the “Chapter
11 Cases”) for an order directing the joint administration of these Chapter 1] Cases and the
consolidation thereof for procedural purposes only, all as more fully set forth in the Motion; and
the Court having reviewed the Motion and the First Day Declaration and having heard the
statements of counsel regarding the relief requested in the Motion at a hearing before the Court
(the “Hearing”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
and 1334 and the Amended Standing Order; and this Court having found that this is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this

proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

 

! Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.

PHIL 1 8714626v.1

aaa 1S SZSSS1CCSSSC3 SSS; cca aaa taasasasauasaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaacasaaaaaaaa
Case 20-10475-BLS Docé65 Filed 03/04/20 Page 11o0f13

having found that the Debtor’s notice of the Motion and opportunity for a hearing on the Motion
were appropriate under the circumstances and no other notice need be provided; and this Court
having determined that the legal and factual bases set forth in the Motion and at the Hearing
establish just cause for the relief granted herein; and upon all of the proceedings had before this
Court; and after due deliberation and sufficient cause appearing therefor, it is
HEREBY ORDERED THAT:

1. The Motion is GRANTED as set forth herein.

2. These Chapter 11 Cases are consolidated for procedural purposes only and
shall be jointly administered by this Court.

3. The Clerk of the Court shall maintain one file and one docket for all of these
Chapter 11 Cases, which file and docket shall be the file and docket for the Chapter 11 Case of
CraftWorks Parent, LLC Case No. 20-10475.

4. All pleadings filed in these Chapter 11 Cases shall bear a consolidated
caption in the following form:

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

 

In re: : Chapter 11
CRAFTWORKS PARENT, LLC, et al., : Case No. 20-10475 (BLS)

Debtors.! : (Jointly Administered)

 

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
(2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s

PHIL1 8714626v.1
Case 20-10475-BLS Docé65 Filed 03/04/20 Page 12 of 13

Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
(5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
(6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.

5. The foregoing caption shall satisfy the requirements of section 342(c)(1) of
the Bankruptcy Code.
6. The Clerk of the Court shall make a docket entry in each Debtor’s Chapter

11 Case (except that of CraftWorks Parent, LLC) substantially as follows:

An order has been entered in this case directing the procedural
consolidation and joint administration of the chapter 11 cases of Big
River Breweries, Inc., Brew Moon Colorado, Inc., Chophouse
License, LLC, Craft Brewery Holding, Inc., CraftWorks Holdings,
LLC, CraftWorks Intermediate Co, LLC, CraftWorks Parent, LLC,
CraftWorks Restaurants & Breweries Group, Inc., CraftWorks
Restaurants & Breweries, Inc., CraftWorks Restaurants &
Breweries, LLC, GB Acquisition, Inc., GB Franchise, LLC, GB
Kansas, LLC, GB Maryland, Inc., GB Parent, Inc., GBBR Texas,
Inc., Gordon Biersch Brewery Restaurant Group, Inc., Harbor East
Brewery, LLC, Logan’s Restaurants, Inc., Logan’s Roadhouse, Inc.,
Logan’s Roadhouse of Kansas, Inc., Logan’s Roadhouse of Texas,
Inc., LRI Holdings, Inc., Old Chicago Franchising LLC, Old
Chicago of Colorado, Inc., Old Chicago of Kansas, Inc., Old
Chicago Oregon, LLC, Old Chicago Parker Crossing, Inc., Old
Chicago Taproom, LLC, Old Chicago Westminster, Inc.,
Roadhouse Intermediate Inc., Roadhouse Midco Inc., Roadhouse
Parent Inc., Rock Bottom Arizona, Inc., Rock Bottom License, LLC,
Rock Bottom of Minneapolis, Inc., Wadsworth Old Chicago, Inc.,
and Walnut Brewery, Inc. The docket in the chapter 11 case of
CraftWorks Parent, LLC, Case No. 20-10475, should be
consulted for all matters affecting this case.

7. One consolidated docket, one file and one consolidated service list shall be
maintained for the Chapter 11 Cases by the Debtors and kept by the Clerk of the Court.
8. The Debtors and the Clerk of the Court are authorized and empowered to

take all actions necessary to implement the relief granted in this Order.

PHIL1 8714626v.1

 

 
Case 20-10475-BLS Docé65 Filed 03/04/20 Page 13 of 13
9. Nothing contained in the Motion or this Order shall be deemed or construed
as directing or otherwise effecting a substantive consolidation of the Chapter 11 Cases.
10. The terms and conditions of this Order are immediately effective and
enforceable upon its entry.

11. This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.

Dated: back 4 , 2020
Wilmington, Delaware

THE HONORABLE BENDAN L. SHANNON
UNITED STATES BANKRUPTCY JUDGE

PHIL1 8714626v.1

cn —— t##___._..l eee eee

 
